 GAY ENGINEERING CORPORATION451Gay Engineering CorporationandLeslie P. Gibford.Case No.20-CA-1477.August 12, 1959DECISION AND ORDEROn April 27, 1959, Trial Examiner David F. Doyle issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the General Counselfiled exceptions to the remedial portions of the Intermediate Report,and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed, including the granting of the GeneralCounsel's motion for severance and dismissal of Case No. 20-CB-637because of a settlement agreement in that case.The Board has con-sidered the Intermediate Report, the exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, to the extent consistentherewith.1.As no exceptions were filed to the Trial Examiner's findings thatthe Respondent violated Section 8(a) (1) and (3) of the Act by virtueof its illegal hiring-hall arrangement with Local 350, and its unlaw-ful discrimination against Gibford thereunder, we adopt such find-ings,pro forma.2.Contrary to the contention of the General Counsel, we find uponthe entire record, as the Trial Examiner did, that Gibford was madeand refused a valid offer of reinstatement on August 29, 1958, andtherefore that Gibford's back pay should terminate on that date.Accordingly, we find it unnecessary to pass upon the Trial Examiner'sadditional findings that Gibford also refused valid offers of reinstate-ment on October 31, 1958, and November 5, 1958.13.We find merit in the General Counsel's exception to the TrialExaminer's refusal to recommend theBrown-Oldsremedy.'TheTrial Examiner based such refusal on a stipulation that the Respond-ent and Local 350 brought themselves within the terms of the GeneralCounsel's "reprieve" or "moratorium" with respect to theBrown-Olds'The Trial Examiner's reference to this latter date as November 3, 19'58, is obviouslyan inadvertent error.2 J. S. Brown-E. F. Olds Plumbing&Heating Corporation,115 NLRB 594.124 NLRB No. 65. 452DECISIONSOF NATIONALLABOR RELATIONS BOARDremedy, and also on the fact that theBrown-Oldsremedy was notapplied in the settlement agreementwith Local 350.With respectto the stipulation,the Board has held that the remedy to be appliedfor the correction of unfair labor practices lies within the exclusivediscretion of the Board,and that theBrown-Oldsremedy is requiredwhere the closed-shop prohibitions of the Act are flagrantly ignored,despite a subsequent correction of unlawful hiring practices pursuantto the General Counsel's suggested"reprieve."3Such was the situ-ation here where, according to the stipulation of the General Counseland the Respondent,the Respondent and Local 350 commenced nego-tiations on the correction of their unlawful hiring practices on July 1,,1958, a-nd' actually effected such correction by the November 1, 1958,,"deadline"date of the"reprieve,"but nevertheless adhered to,these unlawful hiring practices in the interim when they discrimina-torily refused employment to Gibfordon August6 and 14,1958.With-_respect to the fact that theBrown-Oldsremedy was not applied in the'.settlement agreement with Local 350,the Board has held that the factthat some respondents originally joined in a proceeding obtainBrown-Oldsconcessions in settling charges against them is not sufficientreason to omit the Board's established remedy for the unfair labor-practices of those whose cases arelitigated.'We believe that theBrown-Oldsremedy is appropriate and necessary here in order to.expunge the coercive effect of the Respondent's unfair labor practices.Accordingly, as part of the remedy we shall order the Respondent to.refund to its employees initiation fees, dues,assessments,and other-moneys paid by them as the price of their employment.The Respond-ent's liability for reimbursement shall begin 6 months prior to the.,date of the filing and service of the charge against it,and shall extendto all such moneys thereafter collected,until November 1, 1958, the.date on which it was stipulated that the Respondent and Local 350.corrected their collective-bargaining agreement and hiring practices.to conform with the standards of theMountain Pacificcase(Moun-tain Pacific Chapter of the Associated General Contractors,Inc.,119.NLRB 883).5ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor-Relations Board hereby orders that Gay Engineering Corporation,Squaw Valley, California., its officers, agents, successors, and assigns,,shall :1.Cease and desist from :(a)Giving effect to or performing any agreement or practice withLocal 350 or any other labor organization which discriminates against.3 SeeArgo Steel ConstructionCompany,122 NLRB 1077, footnote 17.4Morrison-KnudsenCompany,Inc., of at.,123 NLRB 12.5 SeeArgo Steel ConstructionCompany,supra. GAY ENGINEERING CORPORATION453employees by affording preference in employment to persons dis-patched by Local 350, or discriminating in any other manner in re-spect to hire or tenure of employment or any term or condition ofemployment, thereby encouraging membership in Local 350, except as.are authorized by Section 8(a) (3) of the Act.(b) In any like or related manner interfering with, restraining, orcoercing employees or applicants for employment in the exercise of;the rights guaranteed by Section 7 of the Act, except to the extentthat such right may be affected by an agreement as authorized by.Section 8(a) (3)' of the Act.2.Take the following affirmative action which the Board finds will"effectuate the policies of the Act :(a)Make whole Leslie P. Gibford for any loss of pay suffered by:reason of the discrimination against him in the manner set forth in.the "Remedy" section of the Intermediate Report.(b)Reimburse all employees for all initiation fees, dues, assess-ments, and other moneys illegally exacted from them, to the extent setforth above.(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all records necessary to computethe moneys due under this Order.(d) Post at its offices at Los Angeles, California, and at SquawValley, and at all its projects within the territorial jurisdiction ofLocal 350, copies of the notice attached hereto marked "Appendix." 6Copies of said notice, to be furnished by the Regional Director for the'Twentieth Region, shall, after being duly signed by authorized repre-sentatives of the Company, be posted by the Company immediately.upon receipt thereof and maintained for 60 consecutive days thereafterin conspicuous places, including all places where notices to all em-ployees are customarily posted.(e)Notify the Regional Director for the Twentieth Region inwriting, within 10 days from the date of this Order, what steps ithas taken to comply herewith.I In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT maintain in effect any agreement or practice withLocal Union 350, United Association of Journeymen and Appren- 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices of the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO, or any other labor organizationwhich, except as authorized by Section 8(a) (3) of the Act, dis-criminates against employees or applicants for employment whoare not dispatched by Local 350, nor will we discriminate in anyother manner in respect to hire and tenure of employment or anyterm or condition of employment, to encourage membership insaid labor organization, except as authorized by said section8(a) (3).WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees or applicants for employment inthe exercise of rights guaranteed by Section 7 of the Act, exceptto the extent that such rights may be affected by an agreementas authorized by Section 8 (a) (3).WE WILL make Leslie P. Gibford whole for any loss of paysuffered as a result of the discrimination against him.WE WILL reimburse all our employees for initiation fees, dues,assessments, and other moneys which they were unlawfully re-quired to pay to the above-named labor organization, as a resultof the illegal hiring provisions in our contract with said labororganization.GAY ENGINEERING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Leslie P. Gibford,theGeneral Counsel of the NationalLaborRelations Board issued a consolidated complaint, and notice of hearingherein, on November 21, 1958, against Gay Engineering Corporation and LocalUnion 350,United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada, AFL-CIO.'Thecomplaint,in substance,alleged that the Company and Local 350 had jointly com-mitted unfair labor practices by (1) giving effect to their collective-bargainingagreement,whereby employees of the Company were secured exclusively through ahiring hall operated by the Local, which failed to meet the requirements of theMountain Pacificdecision,and was otherwise violative of the Act; and (2)discrimi-nating in the hire, tenure, and terms of employment of Leslie P. Gibford, theCharging Party.'In this reportGay EngineeringCorporationis referredto as the Company or Gay ;Local Union 350, United Associationof Journeymenand Apprenticesof the Plumbingand Pipe Fitting Industry of the UnitedStatesand Canada, AFL-CIO, Is referred toas Local 350, or the Local,and its parentlabor organizationas the International, andits sisterlocals bytheir number;the GeneralCounsel ofthe Board and his representa-tive at thehearing,as the GeneralCounsel ; theNationalLabor RelationsBoard, as theBoard ; andthe LaborManagement RelationsAct of 1947,as amended,as the Act. GAY ENGINEERING CORPORATION455The Company and Local 350 by their duly filed answers denied the commissionof the unfair labor practices.Pursuant to the above notice, a hearing was held before the duly designated TrialExaminer at San Francisco,California,on February 3 and 4, 1959.At the openingof the hearing,theGeneral Counsel announced that the General Counsel andLocal 350 had entered into a settlement agreement,immediately prior to thecommencement of the hearing, and that as soon as the agreement was embodied ina formal document he would introduce the settlement agreement in evidence, andmove for the severance of the cases and the dismissal of the allegations of thecomplaint relating to Local 350.Accordingly,the evidence received at the hearingwas directed to the alleged unfair labor practices of the Company,and in the courseof the proceeding the settlement agreement aforesaid was received in evidence, andthe motions for severance and dismissal were granted.2The Settlement AgreementThe settlement agreement,3drawn in the Board'sconventional form, providedfor the payment of back pay in the sum of $2,478 to Gibford, and for the postingof an appropriate notice.The settlement agreement did not provide for the appli-cation of theBrown-Oldsremedy, and this fact gave rise to one of the Company'scontentions at the hearing, namely, that in the light of all the evidence theBrown-Oldsremedy should not be applied against the Companyalone,in the event it wasfound guilty of the unfair labor practices alleged in the complaint.This phase ofthe proceeding will be set forth with more particularity hereafter.Thereafter the hearing proceeded with the Company as sole respondent.Allparties were represented by counsel and were afforded an opportunity to examineand cross-examine witnesses and to introduce evidence relevant to the issues.TheGeneral Counsel and the Company have both presented briefs which have beenconsidered.The IssuesThe contentions of the General Counsel have been set forth in the reference tothe complaint.For the Company,counsel raised three principal contentions: (1)that the Company did not commit the unfair labor practices alleged; (2) that theCompany offered reinstatement to Gibford to a substantially equivalent position onAugust 29,1958, and various dates thereafter,all of which offers were refused byGibford; and(3) that theBrown-Oldsremedy in the circumstances of this caseshould not be applied against the Company alone.In connection with the above,itshould be noted that at the opening of thehearing, the General Counsel stated frankly upon the record that he sought theapplication of theBrown-Oldsremedy against the Company.He also stated thathe did not seek to impose back-pay liability upon the Company afterNovember 10,1958,upon which date the Company made a valid offer of reinstatement to Gibford,which was refused.However,the General Counsel contended that until that dateno valid offer of reinstatement had been made by the Company.From my observation of the witnesses,and upon the entire record in the case,I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Companyisa California corporation engaged in the engineering and theinstallation of refrigerating systems.The principal office of the Company is locatedin Los Angeles,California, but it performs work throughout the United States, andannually performs services valued in excess of$100,000 at places located outsidethe State of California.Therefore,it is found that the Company is engaged incommerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDLocal Union 350, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO, isa labor organization within the meaning of Section2(5) of the Act.2 On April 13,1959,the General Counsel moved to correct the transcript of testimony incertain respects.The motion was granted in part, by Order dated April 21, 1959.A General Counsel's Exhibit No.39 in evidence. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. BackgroundSquaw Valley is a ski resort in the Lake Tahoe area of California and has beenselected by the Olympic Games Committee as the site of the Winter OlympicGames of 1960. In the preparation of facilities for the Games it was necessary toconstruct skating rinks, ski runs, bobsled runs, and all types of accommodations forthe participants and spectators at the Games.The site of this construction work isa wilderness area remote from any sizable town, the nearest city of any consequencebeing Reno, Nevada, which is approximately 40 miles from Lake Tahoe. Local 350has its headquarters at Reno, Nevada, and its geographical jurisdiction under theInternational extends to the Squaw Valley and Lake Tahoe area. It is a local ofsmallmembership as compared with locals in metropolitan areas.The Company, which specializes in engineering and refrigeration work, wasengaged by a prime contractor to install the refrigeration system for the ice-skatingrink and other facilities at Squaw Valley.Prior to the commencement of its opera-tions, the Company was concerned with recruiting an adequate skilled labor forcecomposed principally of welders and pipefitters in this remote area. It is undisputedthat approximately 3 weeks prior to June 11, 1958, John S. Padrick, general managerof the Company, telephoned Adam Alger, business agent of Local 350, and inquiredfrom Alger as to the availability of pipefitters and welders at Squaw Valley.Algertold Padrick that the Local could not supply pipefitters and welders in the numberrequired by the Company from its own membership, but he felt sure that with theassistance of neighboring locals the Union could supply the required craftsmen.Padrick outlined his requirements and Alger agreed to notify neighboring locals ofthe job opportunities at Squaw Valley.The ContractOn June 11, 1958, the Company began its construction operations on the Olympicskating rink at Squaw Valley.Robert Brawley was the superintendent on the jobsite.At the hearing Brawley testified that when the job commenced, Padrick gavehim a contract, with instructions that the contract was to govern the rates of pay andworking conditions on the job.Approximately a month later, a second contract wasgiven to him as a replacement for the first contract. It was undisputed that thiscontract 4 was the contract governing conditions of labor at the job site. It isentitled "Agreement Between Local Union #350 of the United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada, AFL-CIO, and Plumbing, Heating, Oil Burner, Refrigera-tion, Piping and Air Conditioning Contractors."The contract covers the industryin the. Reno-Lake Tahoe area.By its terms the agreement was to take effect onJuly 1, 1958, and remain in effect until June 30, 1959. It sets forth rates of payand hours and conditions of employment in conventional terminology.Article IVof the document is entitled "Hiring of Men." It reads as follows:HIRING OF MENSection I.If the Employer requested the Union to furnish men, it is agreedby the undersigned that the following terms and conditions shall be observed.Section II.In hiring of men, the Employer shall be the sole judge of thenumber of men required and the requests for the furnishing of men shall bemade to the Local Union at least forty-eight (48) hours before the men areneeded.Preference shall be given to persons who have been employed in thisarea for the past five (5) years, if they are qualified, and the Employers agreenot to hire any person to perform any portion of the work covered herein, excepta bona fide registered apprentice, or a qualified journeyman having affidavitsto prove at least five (5) years experience of working at the trade, and a certifi-cate of Competency showing that he has passed the Journeyman's examinationas set up by the City of Reno or any other incorporated City.Section III.The Employer shall have the sole right to determine the compe-tency and qualification of men referred by the Local Union, and the right to hireand discharge accordingly.No employee shall be otherwise discharged, exceptfor just cause.No employee covered by this Agreement may be dischargedby any Employer for refusing to cross a picket line established by an Interna-tionalUnion affiliated with the Building and Construction Trades Department4General Counsel's Exhibit No. 33 in evidence. GAY ENGINEERING CORPORATION457of the AFL-CIO or a, Local Union thereof, which picket line has been authorizedby the Local Building and Construction Trades Council having jurisdiction overthe area in which the job is located.As will be noted hereafter, neither the Local nor the Company paid any atten-tion to the above provision in procuring or hiring men for the job.The Hiring ProcedureBrawley testified that all the pipefitters and welders employed on the job wereobtained from Local 350 which maintained an office at Reno, Nevada, and part-timeoffices at Al Tahoe and Kings Beach, both small villages on Lake Tahoe, California.When the Company needed men for the job Brawley notified Local 350 at Reno orKings Beach, and the men were supplied to the Company.He also said that whenmen came to the job site and asked for work as pipefitters and welders, they werereferred to Local 350 since the local was the source of employment.Under Brawley in authority on the job site was General Foreman Bethea, whowas a member of the Los Angeles local of the International.Richard Lockie was aforeman, a member of Local 350 and union steward on the job. The principalofficers of Local 350 with which the Company did business were Adam Alger, thebusiness agent, who conducted operations principally at Reno, and Assistant BusinessAgent Otto Fietz, who operated from the part-time office at Kings Beach, California.Adam Alger, the business agent previously referred to, testified that at Renothe Local kept an out-of-work list.As members of Local 350 desired work theymade their desires known to Alger or his office assistant who wrote their names on apiece of paper.When members of sister locals applied for work through Local350, they deposited their traveling card from their own local with the business agentof Local 350, paid the travelers' fee, and then their name was also noted on thislist.Alger was in daily communication with Otto Fietz at Kings Beach, which wasclose to the center of construction activity, and between them they ran the dispatch-ing of men to the various jobs in the valley.The Discrimination Against GibfordThere is little or no dispute as to the facts which constitute the discriminationagainst Gibford.As to those events leading up to his termination on the job, Gibfordtestified in a frank and candid manner. I credit this portion of his testimony infull, although I do not credit his testimony as to his refusal of certain jobs, as willbe hereafter noted.The facts as to the discrimination of Gibford may be summarizedin the following narrative.Gibford is a resident of Rialto, California, which is located near Riverside in thesame State.He is a member of Local 364 located at Riverside.He is a fitter-welderby trade and has followed that occupation for many years. Late in July 1958, Gib-ford learned through an acquaintance, Clayton Johnston, that there was a gooddeal of work for welders at Squaw Valley, in connection with the construction forthe Olympic Games. Gibford secured a traveling card from Local 364 and journeyedto the offices of Local 350 at Reno, Nevada, for the purpose of obtaining a job.Meanwhile, Johnston, who was working for the Company on the installation atSquaw Valley, spoke to Superintendent Brawley and General Foreman Bethea onGibford's behalf and requested that Gibford be hired as a welder.When Gibfordreached Reno, he deposited his travel card with Local 350, and asked Alger whatthe prospects were for a job at Squaw Valley.Alger said that they were going toneed more welders at Squaw Valley and that he was expecting a call from the Com-pany.Gibford left the Reno office and on the following day went to the unionoffice -at Kings Beach.There he also registered for work, and he noted that theyoung lady to whom he talked placed his name in the out-of-work book at KingsBeach.That evening, Gibford learned from Johnston that the Company had askedthatGibford be dispatched to its job on that afternoon. In consequence, Gibfordwas at the dispatcher's window of the office at Kings Beach at 7:30 the next morning,August 6.At the office at that time was another welder, Hanson, who told Gibfordthat he had just finished one job, and was requesting a new assignment, and a secondwelder named Rex Tomlinson, who had his travel card in his hand, and who hadnot yet registered.Otto Fietz, the assistant business agent of Local 350, was alsoat the office and in the process of dispatching men. Fietz came from his office, anddispatchedHansonto a job, and then dispatched Tomlinson. Then Fietz said, "Thatis all for today."On thenextmorning, August 7, Gibford met Fietz at the Kings Beach office andasked him if there was anything new. Fietz said no, and added that he was going 458DECISIONSOF NATIONALLABOR RELATIONS BOARDto get some breakfast.Gibford said he would accompany Fietz.When they wereseated inthe restaurant, Gibford told Fietz that he knew he had been called for workby nameon the Company's job, and that Fietz had sent Hanson and Tomlinson tojobs ahead of him although they were behind him on the out-of-work list.Gibfordtold Fietz that he didn't like this pushing around, so he was going to Reno to seean attorney.At this, Fietz became very excited and told Gibford that whatever elsehe did, he should notsee anattorney as he would only hurt himself, and that ifGibford would leave the situation with him, he would try to straighten it out.Gib-ford said that it would be fine with him, if Fietz straightened it out, as his only purposewas to get a job.Both men then went to the union hall and Fietz made a telephone call.Gibfordheard him say, "Gibford is here and he's going down and see an attorney and we gotto do something quick."When he finished the conversation, Fietz said that he wouldgive Gibford a work order for the Gay Engineering job for the next morning, August8, but that Gibford was not to see any attorney.At this time Gibford asked Fietzhow long he estimated the job would last. Fietz replied that he thought it would lastuntil at least December 15.With his referral slip, Gibford went out to the job site and spoke with Superin-tendent Brawley and a foreman named Ham. Gibford turned in his referral slip,and then explained to the foreman and the union steward that he would considerita favor if he could report for work on Monday, August 11, instead of Friday,August 8, since he wanted to go home and make arrangements to get a car and trailer,so that he would have a place to live. They agreed that he could report for work onthe following Monday.Gibford reported for work at starting time on Monday, August 11.On the job hesaw Fietz.Gibford completed the day's work, but about 3 o'clock Fietz came tohim and told him that there was a shortage of pipe, and the last four welders hiredwould have to be laid off.Gibford talked with the general foreman, Bethea, whotold him that the shortage of pipe had been caused by a trucking strike and thathe did not know when the pipe would arrive. Bethea also gave Gibford a paycheckfor his day's work.Gibford told Bethea that he hoped he would get back on the job.Bethea replied that he had an agreement with Local 350 not to ask for a man byname, that he had broken that agreement by calling for Gibford before, and that hecertainly wasn't going to do it again.On the next morning, Gibford reported at theunionhall at Kings Beach for workbut did not receive an assignment.On Thursday of the same week, he learned fromother men still employed at the job site that the Company had received a load ofpipe, and that the men laid off with Gibford had been called back to work. OnAugust 18 he went to the union hall at Kings Beach and saw Otto Fietz.He askedFietz when he was going to be sent back on the Company's job at Squaw Valley, thathe understood the pipe had arrived.Fietz replied that the Company would nothave Gibford on the job, so he might as well take his travel card and leave.At this point in his testimony, the Trial Examiner asked Gibford if he had evergone to the officials of the Company at the job site and applied for work, or acquaintedthem with the situation which had developed.He replied that he had not and whenasked to explain said that the union rules call that conduct "soliciting a job" andin hislocal there was a $500 fine for such conduct.When he was pressed furtheras towhy he didn't go to the Company about thesituation,Gibford replied, "I naturally assumed that Mr. Bethea and Otto Fietzwere married, as we call it in the business, so I couldn't see any point to it."Jasper J. Bethea, the general foreman and a member of the Los Angeles local,testified and in general corroborated the testimony of Gibford.Bethea said that allthe men on the job were hired through Local 350, through the Kings Beach office,and that when men came to the job site seeking jobs he referred them to Local 350for referral or clearance.Bethea first heard of Gibford through Clayton Johnston, a welder on the job.Johnston recommended Gibford as a qualified welder who was available.On thenext occasionthat Bethea needed men he called Fietz and asked that Gibford besent outto the job with two other men.He mentioned Gibford by name but didnot name the other two men.On the following morning the Local sent out threemen. Schrecengost, Smith, and Hanson.The date on which these men arrived atthe job was August 6.On the followingmorning,Fietz called Bethea.Fietzsaidthat Gibford was inhis office and that he was threatening to sue the Company and Local 350 because hehad not been sent out when Bethea had asked for him by name. Fietz asked Betheaif he could use Gibford on the job and Bethea answered that he could. Fietz thendispatched Gibford to the job, but when Gibford arrived Betheadid not see him. GAY ENGINEERING CORPORATION459On the next day, Bethea learned that Gibford had come to the jobsite and talked toBrawley and Foreman Ham and had received permission to start work on the follow-ing Monday.On that day Gibford reported for work and his work was satisfactory.At the end of the day Gibford, Smith, and Schrecengost were laid off because therewas a shortage of pipe due to a trucking strike.On August 14, the delivery of pipe was made and Bethea ordered three weldersfrom Fietz. Schrecengost, Hanson, and another welder were dispatched to the job.Bethea said that he never again asked for Gibford by name because, after Gibfordmade his complaint, Bethea and Fietz had a talk and agreed that no more menwould be requested by name; that the selection of men would be left to Fietz becausehe was familiar with that area, the men available, and their qualifications. Infurther explanation of why he didn't ask for Gibford by name again, Bethea saidthat all the men on the job had a friend for whom they wanted a job and he feltthat he had to stop asking for men by name to prevent discord.The only explanation of the discrimination against Gibford was offered by AdamAlger, the business agent of Local 350.Alger said that he saw Gibford when hepresented his travel card at the Reno office of the union.Gibford, on this occasion,told him that he wanted to work for the Company. Alger told him that at that timehe did not have a call from the Company but that he was hoping to get a call fromthem soon.According to Alger, on this occasion he told Gibford that "there is nodoubt that you will get to work there, but you surely can't expect to go to workahead of all these members that have been out of work here anywhere from threemonths to a week."Gibford replied that he was going to get a place to stay atthe Lake, and left the office.Alger put Gibford's name on the out-of-work list.Alger said that at that time they had a practice that a contractor had the privilegeof calling for a man by name. On August 6, Fietz called Alger and told him thathe had received a call from the Company asking that Gibford and two men be sentto the job.He consulted the list and told Fietz to send Smith, Schrecengost, andHanson to the job.Alger said that he did not send Gibford to the job because heconsidered Gibford's conduct constituted a subterfuge by which Gibford would obtaina job before the men who were awaiting referral from the list.Alger said that hedid not consider it a bona fide request from an employer asking for a'man by name,because Gibford had never before worked for the Company and the Company hadno knowledge of his ability.Later, Fietz reported to Alger that Gibford had hired an attorney, Mr. ErnestBrown, and that Gibford threatened suit against Local 350 if the Local did not putGibford to work.He then told Fietz to send Gibford to the Company.Gibford testified that he took his travel card out of Local 350 on September 24and returned it to his own local at Riverside, California.He never again workedfor the Company.The Offers of Jobs to GibfordJohn S. Padrick, the general manager of the Company, testified in a frank andcandid manner as to his participation in the events here under consideration.Heimpressed the Trial Examiner most favorably. I credit his testimony fully.Padrick testified that he had conversations with Alger relative' to the availabilityof skilled men in the Lake Tahoe area approximately 3 weeks before June 11, 1958.In this telephone conversation Alger stated that his own local was small but he wassure that they would have sufficient qualified men in the area by the time the jobwould start.Padrick encouraged Alger to obtain sufficient men for the variousjobs.Padrick said that his general instructions to Superintendent Brawley andGeneral Foreman Bethea were to employ the best available men and to get the jobdone.He gave no specific instructions about employment through Local 350 oremployment of either union or nonunion men.The first time that Padrick went to Squaw Valley was in the week that Gibfordwas laid off.At that time he had a discussion with Brawley and Bethea about askingfor men by name. This question had been discussed at the start of the job, and ithad been decided at that time that if they knew of a good man who was in the area,the superintendent and general foreman could ask for the man by name.On thisoccasion, however, they discussed the situation in the light of the Gibford incidentand he told the superintendent and the general foreman not to ask for a man byname unless the man had definitely worked for the Company before the SquawValley job, and the superintendent or general foreman had personal knowledge ofhis qualifications.Padrick testified that he attempted to telephone to Gibford at his home in Rialtoon several occasions prior to August 29.On August 28 he reached Gibford andasked Gibford if he would come to the Company's offices at Los Angeles for a 460DECISIONSOF NATIONALLABOR RELATIONS BOARDconference.Gibford agreed and went to Padrick's office the next day.Brawley,.who was down from Squaw Valley, was in and out of the conference room whileGibford and Padrick talked.In the conference,Padrick asked Gibford if he wouldaccept employment by the Company as a journeyman.Gibford said that he hadnothing against the Company and he'd like very much to work on the Squaw Valleyjob.Padrick told Gibford that he was dissatisfied with Bethea as general foremanand he askedGibford ifhe was qualified to handle thatjob.Gibfordthen relatedhis experience in the industry and gave the names of certain jobs onwhich he hadbeen employed in a supervisory capacity.Gibford stated that he felt qualified byexperience to handle the job of general foreman. In the discussion which ensued,.Padrick told Gibford that if he made a change in the position of general foreman itwould not be immediate,that Gibford would be reemployed as a journeyman, and'then a position of foreman would be created for Gibford,and ultimately the positionof general foreman given to Gibford.Gibford saidthat allof that was very satis-factory to him except for the presence of one person on the job, Jack Bethea, thethen general foreman.Gibford gave Padrick to understand that his employmentby the Company would be conditioned upon Bethea being dismissed from the job.Padrick said he would talk to his employer and check out on some of the technicalaspects of the job before he could say anything more definiteto Gibford.At the firstopportunity Padrick talked to the president of the Company aboutthe reemployment of Gibford.When he stated that Gibford would accept reem-ployment on condition that Bethea was put off the job, the president said, "How canthese guys tell us how to run our business."Padrick then did nothing further untilhe was advised to make further offers to reemploy Gibford by counsel for theCompany.Brawley also testified as to certain portions of the Gibford-Padrick conference.According to Brawley,in the course of these conversations,Padrick askedGibfordif he would be interested in a job at Squaw Valley as general foreman and thatGibford replied,"Yes, under certain circumstances."On further examination asto this conversation,Brawley said that the substance of Gibford's reply was thathe didn't want to take a job under Mr. Bethea because of the trouble he had hadwith Local 350.Gibford was cross-examined as to the substance of this conversation.He ad-mitted that Padrick said to him, "Would you be willing to go back as a journeymanup at SquawValley?"When asked if he did not reply that he would not go backthere as long as Bethea was there,Gibford testified that his reply was, "It wouldbe impossible for me to go back under those circumstances."A moment later,he testified that his reply was "that it would be impossible forme to go back there at that time,"because "The tie-up seemed apparent to me be-cause of the.treatment I received up there would make it impossible for me to go,up there under those circumstances."On redirect examination,Gibford was asked if he had told Padrick that he wouldnot go back to the job at Gay Engineering unless Bethea was taken off the job.Gibford replied,"Not in those words."Then in answer to a question of theTrial Examiner,he testified,"Itwould be impossible under the set-up that I justwent throughwhichI assumed to be Mr. Otto Fietz and Bethea.I didn't see howitwould be possible for me to go back to work under that same set-up."Late in October, Padrick,on behalf of the Company,again offered a job toGibford.On October 31, 1958, he addressed the following letter to him:DEAR"WHITEY": Confirming our telegram of today, we hereby request thatyou report for work as refrigerationfitteron our job at Squaw Valley, nearTahoe City,California on Monday,November 3rd, 1958.Our job phone number is Juniper 33205 and Richard Locke is our GeneralForeman.Sincerely,[Emphasis supplied.]On November 3, 1958,Gibford replied as follows:DEAR "JOHN":Received your telegram and letter of confirmation to reporton the job Monday Nov. 3rd.The telegram came too late on Friday to get a"TRAVEL CARD"from this local here. I am not, and never have been arefrigerationfitteras you very well know, inasmuch as I dont care to be in-volved intentionally in any type of fraud I could not with any honesty take ajob. for which I am not qualified.Thanking you for your.offer even at thislate date I am yours,Sincerely,[Emphasis supplied.] GAY ENGINEERING CORPORATION461On November 5, 1958, Padrickagainwrote Gibford as follows:DEAR "WHrrEY": We hereby request that you report for work as refrigera-tionwelderon ourjob at Squaw Valley, near Tahoe City, California onMonday, November 10, 1958.Sincerely,[Emphasis supplied.]On November 8, 1958, Gibford repliedas follows:DEAR "JOHN": Rec'd your registered letter to report for work 11-10-58 asa refrigeration welder.My understanding from your foreman was that thejob is to be shut down on Dec. 15th. Going up there for just these fewremainingweeks with the expense involved wouldbe anadded hardship andaggravate the positionI'm in, asIwould lose what seniority I've built upwaiting here at the Local here in Riverside, resulting in my going to the bottomof the list here at the worst possible time of the year.Sincerely,Explaining his refusal to take the jobs offered him by letter by Padrick, Gibfordsaid that the first job he was offered was as a refrigerationfitterand he was notqualified for that job so he did not take it.He did not accept the second joboffered by the Company because at the time he applied for employment early inAugust, Fietz and Bethea said that the job would last until December 15.Whenquestioned upon that point, Gibford said that on the basis of that conversation withBethea on approximately August 11, and without further inquiry to either theCompany or Local 350, he refused the job.Counsel for the Company also called asa witnessArnoldDeJulis, business mana-ger for Local 364 at Riverside, California.This witness testified that according torecords in the office of Local 364, that local had offered jobs to Gibford on Septem-ber 24, 1958, September 30, 1958, October 13, 1958, and January 29, 1959, andthat Gibford had refused them.In his testimony,Gibfordgave his reasons for refusing these jobs.Gibford testi-fied that the first job offered him by Local 364 was as a pipefitter on the rocketinstallation at Redlands, California.He did not take the offer of the job because itwas for the job ofpipefitterand he is a welder. On October 30, 1958, he wasoffered a welder's job on a pipeline, and asked if he could pass adownhill welder'stest.He did not take the job because he had not done downhill welding for a longtime, and did not think at that time that he could pass the test.On November 13,1958, he was also offered a 2 weeks' repair job at Needles, California.He did nottake that job because by taking a 2 weeks' job he would lose his place on the out-of-work list, and might obtain a better and longer job by waiting.The rules of thelocal permitted him to pass up a job when he wanted to.Gibford did not testify astowhy he refused any other jobs, inasmuch as the General Counsel's announcedposition was that he sought no back pay for Gibford after November 10, 1958.In the course of his cross-examination, Gibford was asked about the classifica-tion listed on his union card, and he admitted that his union classification was"Fitter-Welder."TheBrown-OldsRemedyAs indicated previously,at the hearing the General Counsel announced that hesought the application of theBrown-Oldsremedyin this case in the event the dis-crimination alleged in the complaint was found.Counsel for the Company vigor-ously opposed the application of that particular remedy on both equitable and legalprinciples,with the result that certain testimony,documents,and stipulations wereput in evidence.The representative of the General Counsel at the hearing statedfrankly that he disagreed with the contentions of the Company on this point, butwould enter no technical objections which might preclude counsel for the Companyfrom presenting his contentions to the Board.Thereafter,counsel for the Company was permitted to put in evidence threeletters of the General Counsel addressed to the Building and Construction TradesDepartment,.AFL-CIO,or similar groups operating in the construction industry.By the first of these letters,dated February 7, 1958, the General.Counsel calledthe attention of unions,employer associations, and employers in the constructionindustry to the decision of the Board in theBrown-Oldscase,115 NLRB594, andurged the building contractors and unions to correct unlawful hiring practices thenexistent.The letter continues:If this is done, it may warrant the disposition,without full application of theBrown-Oldsreimbursement remedy, of charges based upon illegal hiring 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDarrangements which have been voluntarily conformed to the provisions of theAct during the period prior to June 1, 1958. It will also warrant my recom-mending to the Board during such period a similar disposition of all casescurrently pending or brought before the Board with respect to such illegalhiring arrangements.It is understood, however, that apart from the non-application of theBrown-Oldsreimbursement remedy, all charges and casesrelating to or arising out of illegal hiring arrangements must be processed in.normal fashion although such arrangements may have been corrected duringthe period prior to June 1, 1958.The second letter on the subject is dated April 23, 1958, and is addressed to,Associated General Contractors, National Constructors Association and NationalElectrical Contractors Association. It reads as follows:On February 7, 1958, this Agency announced that during the period March 1to June 1, 1958, it would withhold full application of theBrown-Oldsre-imbursement remedy where employers and unions voluntarily bring their unionsecurity and hiring arrangements into conformity with the provisions of theLabor Management Relations Act, 1947.Since then we have been advised that a number of unions and employers arevigorously undertaking to bring their union-security and hiring arrangements.into conformity with the Act.We have been further advised that unions andemployers are also reviewing such arrangements in the light of the Board'sdecision inMountain Pacific Chapter of the Associated General Contractors,Inc.(119 NLRB 883), which established certain legal requirements for exclu-sive hiring arrangements.In view of these circumstances, a further extension of time beyond June 1,1958, is warranted so that the parties may have sufficient opportunity to com-plete their negotiations in an orderly and informed manner.We have there-fore extended to September 1, 1958, the period during which this Agency willwithhold full application of theBrown-Oldsreimbursement remedy where thepartiesvoluntarilyand diligently correct their union-security and hiringarrangements.The third letter is addressed to the Building Trades Employers and Unions and is.dated August 19, 1958.This letter stated in substance that unlawful hiring prac-tices in the building trades would be subject toBrown-Oldsremedy after that dateunless negotiations to correct the practices had already been initiated.After review-ing his previous letters, the General Counsel stated the following:Under all the circumstances, we have determined that no general extensionof the policy of withholding the full application of theBrown-Oldsremedybeyond September 1 is warranted.However, where the parties have initiatedsteps and have made genuine efforts to correct their union security and hiringarrangements prior to the September 1 deadline, the full application of theremedy may be withheld provided that conformity with the Act is achieved byNovember 1, 1958.The StipulationsAt the hearing counsel for the Company offered to stipulate that throughout Julyand up to the time that the contract (Exhibit No. 33) was executed, and thereafter,representatives of the Local and the contractor-employers in that area includingthe Company had ,negotiated in an earnest effort to place their hiring arrangementsin compliance with theBrown-Oldsremedy and theMountain Pacificcase.TheGeneral Counsel said that the statement of counsel agreed with his understandingof the facts as to the efforts of Local 350 and the contractor-employers to put theirhiring-hall arrangements in conformity with theMountain Pacificcase, and thatthese negotiations had taken place from approximately July 1 up through Novem-ber 1, 1958.The General Counsel and counsel for the Company also stipulated that thecollective-bargaining agreement, and the hiring practices, of Local 350 and theemployers, which are relied upon as being unlawful in the instant case, were broughtinto conformity with theMountain Pacificcase on or before November 1, 1958.Counsel for the Company then called Adam Alger, previously referred to, whotestified that Local 350 and the contractor-employers began their negotiations onthe subject of the hiring arrangements on approximately May 1, 1958, and thatthey were continuous thereafter. GAY ENGINEERING CORPORATION463Concluding FindingsUpon all the evidence, I find that the Company has violated Section 8(a)(1) and(3) of the Act as set forth in the complaint.From the undisputed evidence it is clear that the Company adopted the area-industry contract when it moved into the Local's jurisdiction, and in addition, Ifind, it agreed with the local to secure its employees exclusively through the hiringhall operated by the Local.No other conclusion can be reached from the testimonyof both Company and Local officials, as to how the hiring hall operated. Such acoordination of efforts, and efficiency of operation, could only be the result of a basicagreement.Thus, the total agreement, part written, part verbal, was violative ofthe Act because the hiring-hall arrangements did not meet the requirements of theMountain Pacificdecision.5Furthermore, the undisputed evidence establishes that the Company delegated itshiring prerogative to the Local and was therefore jointly and severally liable, to-gether with the Local, for any discriminatory action by the latter in carrying out thehiring procedure.6The undisputed evidence establishes that on or about August 6, 1958, and on orabout August 14, 1958, the Local discriminatorily refused to dispatch Gibford andfor that reason alone he was denied employment by the Company.It is noteworthy that the Company offered no or little evidence to disprove thefacts of the discrimination against Gibford, based upon the illegal agreement, theillicit hiring hall, or the conduct of the Local in regard to Gibford.The Company centered its defense on contentions that on several occasions Gib-ford had refused offers of employment made to him, and that theBrown-Oldsremedy should not be applied against the Company because the illegal agreementand hiring arrangement between Local 350 and the Company had been brought intocompliance withMountain Pacificrequirements by November 1, 1958.Thesecontentions of the Company merit more detailed discussion.From the testimony of Padrick, it is clear that at the time the Gibford disputearose Padrick considered the dispute as involving only the Local and Gibford.Atthat time he did nothing.However, at approximately the time that unfair laborpractice charges were filed against both the Company and the Local by Gibford,Padrick took steps directed to Gibford's reemployment.He arranged for a confer-ence with Gibford at the Company's office in Los Angeles on August 29, 1958. Inthat conference Gibford and Padrick discussed not only Gibford's reemployment ina position equivalent to that which he formerly held, but discussed his reemploy-ment as general manager on the Squaw Valley job, because the Company was dis-satisfied with the performance of duty of General Foreman Bethea.According toPadrick, and Brawley who also heard part of the conversation, Gibford stated thathe was willing to be reemployed by the Company-but he laid down one condition,that he would not go back to work for the Company while Bethea was on the job.For his part, Gibford said that he considered reemployment by the Company"impossible" in view of the continued employment of Bethea, and Bethea's rela-tionship with Fietz.Upon that testimony, I find that in this conversation Padrickoffered Gibford reemployment on the job as a journeyman, with the prospect ofGibford becoming a temporary foreman, and ultimately general foreman of theSquaw Valley project, and I also find that Gibford agreed to accept the position, butupon the condition that Bethea be removed from the job prior to his reemploy-ment.Under the circumstances Gibford could not legally condition his reemploy-ment upon the discharge of Bethea, so his conditional acceptance was tantamountto a refusal of the job.Thereafter the Company made Gibford other offers of employment, but in eachinstance Gibford had an excuse for not accepting the job.Although his classifica-tion is that of "fitter-welder," when the Company offered him a job as "refrigerationfitter" he refused it on the ground he was a welder.When the Company offeredhim a job as a "refrigeration welder," he refused it on the ground that the job wouldlast only a short time.Other jobs he refused because one was for a "fitter"; anotherfor a "downhill welder" and he could not pass the test; and other jobs he refusedin the hope and expectation of getting a better or longer job.This is not the con-duct of a man sincerely receptive to reasonable offers of employment.From allof Gibfords conduct in this regard, I must conclude that for some reason knownonly to himself, after his discriminatory discharge Gibford was determined to acceptemployment from the CompanyonlyifBethea was dismissed from the job, and to5119 NLRB 883.6lmparato Stevedoring Corporation,116 NLRB 667, enfd. 250 F. 2d 297 (C.A. 3). 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccept employment from no one else.I find that Gibford refused valid offers ofreinstatementmade by the Company on October 31 and November 3, 1958, inaddition to the offer made and refused on August 29, 1958.Because the General Counsel has asked for the.application of theBrown-Oldsremedy in this proceeding,a request which is vigorously opposed by counsel for theCompany, certain testimony,stipulations,and documents were received in evidenceat the hearing.Although counsel differed as to the propriety of applying theremedy in this case,they were in agreement that the facts presented a question forthe Board.Consideration of the question requires that the posture of the proceedingas originally brought, and as it stands now, be examined.The consolidated complaint alleged that Local 350 and the Company jointly en-forced an agreement for the operation of a hiring hall which violated the require-ments of the Act and was the instrumentality of discrimination against Gibford.Prior to the hearing, the General Counsel and Local 350 arrived at a settlementwhich required the payment of back pay to Gibford and the posting of the conven-tional notices.Counsel forthe Companyurges that the imposition of theBrown-Oldsremedyagainst the Companyalonein this proceeding would be inequitable andunjust, as it would allow the Local to retain the dues, fees,or other money unlaw-fully exacted as the price of employment and require the Company,who has nevercollected or had in its possession any such payments, to pay to its employees hiredpursuant to the illegal contract,such sums.Counsel urges that such an ultimatedisposition of this proceeding would permit Local 350 to escape without disgorgingthe proceeds of its illegalactivity,and transfer the burden of reimbursement to theCompany, whonever at any time collected or had in its possession such unlawfulproceeds.Counsel for the Company urges that such a result would be manifestlyinequitable and unjust,and at variance with the Board's traditional policy of fashion-ing remedies in accordance with accepted principles of law and equity.Recently, inMorrison-KnudsenCompany, Inc.,123 NLRB12, the Board rejectedconsiderations similar to those now advanced.In that decision,a panel of theBoard wrote as follows:Contrary to the Trial Examiner,we do not believe that the factthat someof the Respondents originally joined in this proceeding had obtained concessionsin the course of settlement of charges against them is sufficient reason to omitthe Board'sestablished remedy for the unfair labor practices of those whosecases were litigated herein.That statementwould appear to be diapositive of the question here, except for oneimportant factor present here which apparently was not present in theMorrison-Knudsencase-the stipulations of the General Counsel.The recordherein establishes that the General Counsel by the letters in evidenceassured employers and unions in the construction industry that if they voluntarilyundertook to eliminate their illegal hiring arrangements prior to June 1, theGeneral Counsel would recommend disposition of pending cases,and cases broughtin the interim,without full application of theBrown-Oldsremedy.Thereafter this"reprieve"or "moratorium"was extended by further letters to November 1, 1958.7In this proceeding,ithas been stipulated that the Company herein andLocal 350initiated negotiations, within the time specified,and placed their hiring arrangementsin conformity with theMountain Pacificdoctrine by the deadline date of November1,1958.Thus,itwould appear that the parties had brought themselves within theterms of the reprieve or moratorium.Furthermore,itappears that in the settlement made with the Local the GeneralCounsel gave effect to his stipulation set forth in his letters and did not requireapplication of theBrown-Oldsremedy.Under the circumstances,Ifind that theapplication of theBrown-Oldsremedyherein would be inequitable,and contrary tothe stipulations of the General Counsel contained in this record.For the reasonsstated, the General Counsel's request that theBrown-Oldsremedy be applied hereinagainst the Company alone is denied,and the remedy will not be recommendedhereafter.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company and Local 350, set forth in section III, above,which occurred in connection with the Company's operations set forth in section I,7 These terms are the General Counsel's.See address of Jerome D. Fenton, GeneralCounsel, before 'Smerco Hacca, at 1959 Southeast Trade Exposition, Atlanta, Ga., March21, 1959. GAY ENGINEERING CORPORATION465above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Company has engagedin unfairlabor practices, it will berecommended that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Since it has been found that the Company and Local 350 maintained and enforcedthe terms and provisions of a collective-bargainingagreementand followed a practicewhereby employees of the Company were secured exclusively through a dispatchingprocedure operated by the Local, and whereby the Company delegated its hiringprerogative to the Local, therebyencouragingmembership in Local 350, it will berecommended that the Company cease from performing said contract or maintainingany such hiring arrangement or practices with Local 350, except such as are author-ized by Section 8(a) (3) of the Act.Since it has been found that the Company has discriminated in the hire and tenureof employment of Leslie P. Gibford, it will be recommended that the Companymake Leslie P. Gibford whole for any loss of pay he may have suffered by reasonof the discriminationagainsthim, by payment to him of a sum of money equal tothe amount he would normally have earned as wages during the period of suchdiscrimination.The loss ofearningswill be computed in accordance with theformula of the Board stated in F. W.Woolworth Company,90 NLRB 289. Theperiod of discrimination mentioned above shall start on August 14 and end onAugust 29, 1958, for the following reasons.Although Gibford suffered discrimina-tionon August 6, and was not dispatched to employmentuntilthe following day,no lossof pay resulted for on that day Gibford requested the Company to defer hisemployment until August 11.From those circumstances, I conclude that Gibfordwas notready to begin work until August 11, Monday of the following week.OnAugust 11, 1958, Gibford worked, and the evidence establishes that he was laid offfor a non-discriminatory reason, lack of pipe.However, on August 14, 1958, thepipe was delivered, and the men previously laid off with Gibford were redispatchedto the job.On that date, discriminationresultingin loss of pay to Gibfordactually commenced.The period shall end on August 29, 1958, the date upon whichGibford refused the first valid offer of reinstatement by the Company,as foundhereinabove.It is also recommended that the Company be ordered to make available to theBoard upon request, payroll and other records to facilitate the checking of theamounts of earnings due.Upon the foregoing findings of fact and upon the entire record in the case, Imake thefollowing:CONCLUSIONS OF LAW1.Local Union 350, United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States and Canada, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act, whichadmits to membership employees of the Company.2.Gay Engineering Corporation is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By discriminating in regard to the terms and conditions of employment ofLeslie P. Gibford, thereby encouraging membership in Local 350, the Company hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act.4.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, the Company has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.5.By maintaining and enforcing the terms of a collective-bargaining agreementwith Local 350, whereby its employees were secured exclusively through the Local'shiring hall which was not operated in conformity with the Act, and by delegating itshiring prerogative to Local 350, the Company discriminated against employees inviolation of Section 8(a) (1) and (3) of the Act.6.Ttie aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]525 543-60-vol. 124-31